Citation Nr: 1200920	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  98-10 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

For the period from November 14, 2005 through June 8, 2008, entitlement to a rating in excess of 30 percent for a right knee disability, status post meniscectomy and excision of a Baker's cyst.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1977.  

By a rating action in October 1997, the RO confirmed and continued a 10 percent rating then in effect for the Veteran's service-connected right knee disorder, status post medial meniscectomy and Baker's cyst excision.  The Veteran disagreed with that decision, and this appeal ensued.  

During the appeal, the case was before the Board of Veterans' Appeals (Board) on several occasions.  Each time, it was remanded for further development.  Following the requested development, the RO or the VA Appeals Management Center in Washington, D.C. granted the following ratings for the Veteran's service-connected right knee disability, then characterized as status post meniscectomy and excision of a Baker's cyst: 1) 20 percent for the period from May 30, 1997 through April 19, 1999; 2) 20 percent for the period from June 1, 1999 through November 13, 2005; and 3) 30 percent for the period from November 14, 2005 through June 8, 2008.  38 C.F.R. § 4.71a, Diagnostic Code 5059.

On June 9, 2008, while the case was still in appellate status, the Veteran underwent a total right knee replacement.  To more accurately reflect the nature of the Veteran's service-connected right knee disability, he was rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5055.  For the year following the surgery, the RO assigned a 100 percent schedular evaluation, effective June 9, 2008.  Thereafter, the RO assigned a 30 percent schedular rating, effective August 1, 2009. 38 C.F.R. § 4.71a, Diagnostic Code 5055.  As that was not a full grant of benefits sought on appeal, the case was returned to the Board for further appellate action.

In October 2010, the Board confirmed and continued the foregoing ratings for the Veteran's service-connected right knee disability, then characterized as status post meniscectomy and excision of a Baker's cyst: 1) 20 percent for the period from May 30, 1997 through April 19, 1999; 2) 20 percent for the period from June 1, 1999 through November 13, 2005; and 3) 30 percent for the period from November 14, 2005 through June 8, 2008.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  The Board also confirmed and continued the 30 percent rating for the Veteran's service connected total right knee replacement, effective June 9, 2009.  .  The Veteran disagreed with those decisions and appealed to the United States Court of Appeals for Veterans Claims.

In June 2011, pursuant to a joint motion by the Veteran and VA, the Court vacated that portion of the Board's decision which had confirmed and continued the 30 percent rating for the Veteran's service-connected right knee disorder, effective November 14, 2005 through June 7, 2008.  The Court remanded that issue to the Board for action consistent with the terms of the joint motion.  As to the remaining issues, the Court dismissed the appeal.

In November 1998, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.


FINDINGS OF FACT

1.  For the period from November 14, 2005 through June 8, 2008, the Veteran's service-connected right knee disability, including severe degenerative changes in the right knee, was manifested primarily by crepitus and pain throughout his range of right knee motion from zero degrees of extension to 100 degrees of flexion. 

2.  The preponderance of the evidence is against a finding that the Veteran's right knee pain is productive of additional right knee pathology, such as weakened movement, atrophy of disuse, deformity, instability, redness, or heat.  

CONCLUSION OF LAW

For the period from November 14, 2005 through June 8, 2008, the schedular criteria were not met for a rating in excess of 30 percent for the Veteran's service-connected right knee disability, status post meniscectomy and excision of a Baker's cyst.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. § 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5261 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to an increased rating for his service-connected right knee disorder, effective November 14, 2005 through June 8, 2008.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.  

In May 1997, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application. Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  VA informed the Veteran that in order to establish an increased rating for his service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life. 38 C.F.R. § 5103(a).  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street. Olsen v. Principi, 3 Vet. App. 480 (1992). It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the following relevant evidence:  Veteran's records reflecting his treatment by VA from December 2005 to May 2006 and records reflecting his treatment by or through MetroHealth from December 2005 through October 2007.  

In November 2005, VA examined the Veteran to determine the extent of impairment due to his service-connected right knee disorder.  Although the claims file was not present for the examiner's review, the examiner did not feel that it was needed.  In his evaluation, the examiner interviewed and examined the Veteran, documented his then-current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record. Therefore, the Board concludes that the VA examination was adequate for evaluation purposes. See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In light of the foregoing, the Board finds that the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication. Accordingly, the Board will proceed to the merits of the appeal.

The Factual Background

In November 2005, the Veteran was examined by VA to determine the level of impairment attributable to his service-connected right knee disorder.  He complained of persistent pain, stiffness, swelling, giving way, locking, and fatigability.  It was noted that he was receiving steroid injections in the knee which reportedly helped to a degree and that he used assistive devices to get around.  He also noted that he was taking multiple medications.  He stated that repetitive use and weather changes bothered his right knee.  He reported that he had some difficulty in performing his job as a police officer and in performing his activities of daily living.  

On examination, the Veteran wore a brace on his right knee, and there were scars on the knee from surgery.  There was pain, tenderness, and crepitation throughout the range of motion.  He was able to flex his right knee from 0 to 100 degrees with increasing pain during the last 30 degrees.  The knee was stable to medial/lateral and anterior/posterior testing.  Repetition cause increasing pain, tenderness, and fatigability, but the examiner stated that any range of motion change was speculative.  

In November 2005, during a VA neurologic examination, the Veteran was able to balance on either foot and tandem walk.  His deep tendon reflexes were unresponsive throughout and his toes were downgoing.  The sensation in his lower extremities was normal, and his motor processes were 5/5.  

During treatment at the MetroHealth System in December 2005, the Veteran received a cortisone injection in each knee.  

During VA treatment in December 2005, it was noted that the Veteran was interested in pursuing knee replacement.  On examination, there was a positive right patellar grind.  There was no knee effusion.  X-rays of the right knee revealed mild, medial sided joint space narrowing, as well as patellofemoral disease.  

In May 2006, the Veteran was evaluated by the VA Physical Therapy Service, in part, for his right knee disorder.  He reported that he was a police officer and his duties were transitioning to, primarily office tasks and foot patrols.  He stated that he took care of his wife, a transplant recipient.  During the evaluation, the Veteran reported knee pain and wore a knee brace which was about 10 years old  His strength was generally within full limits.  His coordination, posture, and standing balance were fair, and he was moderately in walking, negotiating stairs, transferring from his bed to his chair, and using the toilet, tub, and shower.  He reported a moderate degree of difficulty with self care and stated that due to his wife's condition, he performed most of the shopping and cooking, cleaning, and other housework.  His gait was somewhat slow and labored, and though he was experiencing right knee pain, he used a cane in his right hand.  That reportedly altered his gait pattern.  His rehabilitation prognosis was guarded due to multiple pain/limitation complaints contributing to a disability role.  

In May 2006, the Veteran had a consultation with the VA Orthopedic Service.  It was noted that he had been followed for his right knee for some time and that he wore a brace on the knee.  He stated that some days his knee pain was better than others and that some days it flared and limited him.  On examination, he demonstrated right knee motion from zero to 100 degrees.  There was minimal crepitus on motion and a positive patellar grind.  There was no varus or valgus laxity.  X-rays of the right knee, taken in December 2005, showed some medial joint space narrowing and minimal degenerative changes.  

An MRI of the right knee, taken through MetroHealth in October 2006, revealed severe degenerative changes of the medial compartment with attrition and degenerative changes of the medial meniscus and a degenerative tear of the posterior horn of the medial meniscus.  Degenerative changes were also seen in the lateral meniscus, as well as scarring and synovitis in the posterior knee joint.  

During treatment at MetroHealth in October 2007, X-rays of the right knee confirmed the presence of considerable degenerative osteoarthritis with narrowing of the medial joint space.  The Veteran then received an injection of cortisone in his right knee.

The Applicable Law and Regulations

Generally, disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2011).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 

For the period from November 14, 2005 through June 8, 2008, the Veteran's right knee disability was rated as symptomatic residuals from the removal of the semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  However, under that diagnostic code, a 10 percent rating was the highest schedular evaluation available.  Because the Veteran's rating exceeds 10 percent for the time period at issue, Diagnostic Code 5259 is no longer applicable.  During that time, however, the Veteran was service-connected for arthritis of the knee.  Therefore, it would have been reasonable to rate the Veteran's right knee disability as arthritis. 

Arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  A 30 percent rating is warranted when flexion is limited to 15 degrees or when extension is limited to 20 degrees.  A 40 percent rating is warranted when extension is limited to 30 degrees. 

Potentially applicable in rating the Veteran's right knee disability is 38 C.F.R. § 4.71a, Diagnostic Code 5256, the diagnostic code applicable to rating ankylosis of the knee.  A 30 percent rating is warranted for when there is a favorable angle in full extension, or in slight flexion between 0 and 10 degrees. A 40 percent rating is warranted when the knee is ankylosed in flexion between 10 and 20 degrees.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

In determining the adequacy of assigned disability ratings, consideration must be given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use including that experienced during flare ups.  38 C.F.R. § 4.40. Consideration is also given to weakened movement, excess fatigability, and incoordination, as well as the effects of the disability on the Veteran's ordinary activity.  38 C.F.R. § 4.40, 4.45. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In October 2006, when the RO raised the Veteran's rating to 30 percent for his service-connected right knee disorder, it did so on the basis of the manifestations noted in Deluca.  Indeed, it noted specifically, that the increased compensation was noted for increasing pain, soreness, tenderness, and fatigability rather than the criteria in the diagnostic codes in the rating schedule.  Accordingly, the law and regulations forming the basis for such a nonschedular increase are listed below.  See Hicks v. Brown, 8 Vet. App. 417, 420 (1995); Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry is directed to these considerations:  (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints.  The lumbosacral articulation and both sacroiliac joints are considered to be a group of minor joints, ratable on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Analysis

The Veteran contends that for the period from November 14, 2005 through June 8, 2008, the 30 percent rating for his service-connected right knee disorder does not adequately reflect the level of impairment caused by that disorder.  He states that his right knee symptoms cause him difficulty in negotiating stairs, walking or standing for prolonged periods of time, kneeling, or other actions which place stress on the right knee.  He also states that painful exacerbations occur multiple times a day, even at night, and are often caused by changes in the weather.  He reports that he is being followed medically for his right knee disorder and notes that during the period from November 14, 2005 through June 2008 he received regular injections of steroids.  Therefore, he maintains that an increased rating is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

As noted above, the rating schedule contemplates painful joint motion and recognizes pain as a potential cause of functional loss.  38 C.F.R. §§ 4.45, 4.59.  Pain evidenced by visible behavior and supported by adequate pathology is indicative of functional loss (evidence added).  38 C.F.R. § 4.40.  Actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. §§ 4.40, 4.45, 4.59.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.  The functional loss due to pain is to be rated at the same level as the functional loss where motion is impeded.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Evidence dated during the period from November 14, 2005 through June 8, 2008, shows the Veteran complained of right knee pain, swelling, giving way, locking, and fatigability, as well as flare-ups with weather changes or heavy use.  Crepitus and pain were also reported throughout his range of knee motion.  While his range of right knee motion is limited from 0 to 100 degrees with an increase in pain during the last 30 degrees, such range of motion is at a noncompensable level.  In an effort to alleviate his knee pain, the Veteran takes medication and has received injections of cortisone.  They have been somewhat helpful.  Although his gait is slow and he uses a knee brace and cane to assist him with walking, there are no objective findings of weakened movement, atrophy of disuse, instability, abnormal shoe wear, deformity, redness, or heat suggesting additional disability.  In this regard, the evidence shows that he is moderately independent in walking and stair climbing.  Moreover, during his November 2005 VA examination, his lower extremity strength was full and his sensation was normal.  Subsequent treatment by the VA Physical Therapy Service also showed that his coordination, posture, and balance were fair.  

The Veteran states that his hat his right knee disability made it difficult for him to perform his duties as a police officer and to perform the activities of daily living.  While his duties were reportedly changed, and he was relieved to be transferred to desk duty, he was able to continue to work despite the limitations associated with his right knee disorder.  In this regard, it must be emphasized that the disability ratings are not job specific.  They represent as far as can practicably be determined the average impairment in earning capacity as a result of diseases or injuries encountered incident to military service and their residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for a considerable loss of working time from exacerbations of injuries or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

In addition to his difficulty at work, the Veteran states that his right knee makes it difficult to perform the activities of daily living.  However, the May 2006 VA Physical Therapy report shows that at home, he does most of the shopping, cooking, cleaning, and other housework.  The evidence also suggests that he is able to perform the activities of daily living, such as using the toilet, tub, or shower.  

In sum, despite the Veteran's complaints of right knee pain, the evidence shows that he currently exceeds the minimum compensable evaluation for the knee.  Even with consideration of his severe pain, the preponderance of the evidence is generally negative for adequate objective pathology which could meet or more nearly approximate the criteria for a higher rating for the right knee during the period from November 14, 2005 to June 8, 2009.  Therefore, the preponderance of the evidence is against the claim of entitlement to a higher evaluation of the Veteran's right knee on the basis of the considerations in DeLuca or in 38 C.F.R. §§ 4.40, 4.45, or 4.59.  As such, the Veteran does not meet or more nearly approximate the criteria for a rating in excess of 30 percent for the indicated time period.  Accordingly, an increased rating is not warranted, and the appeal is denied

Additional Considerations

In arriving at this decision, the Board has considered the possibility of assigning separate ratings for the manifestations of the Veteran's right knee disability. 

As a general rating principle, the practice of evaluating one aspect of a disability under more than one diagnostic code is prohibited.  38 C.F.R. § 4.14 (2011). However, separate ratings may be assigned for distinct disabling manifestations.  For example, a veteran can receive separate ratings for arthritis which is productive of limitation of motion of the knee and a separate rating for instability of the same knee. Esteban v. Brown, 6 Vet. App. 259, 261-262 (1996); see also, Vet. Aff. Op. Gen. Couns. Prec. 23-97 (Multiple Ratings for Knee Disability, 62 Fed. Reg. 36,604 (1997).  

In this case, the pain and limitation of motion of the knee has been accounted for, and the Veteran does not demonstrate other distinct disabling manifestations, such as instability warranting a separate evaluation under a different diagnostic code.  Accordingly, separate ratings will not be assigned for the manifestations of the Veteran's service-connected right knee disability. 
The Board has also considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected right knee disability. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

In this case, neither the Veteran nor his representative has expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service-connected right knee disability.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for that disability.  No unusual clinical picture has presented, and the evidence does not otherwise present any other factors which take the disability outside the usual rating criteria.  In short, the evidence does not support the proposition that the Veteran's right knee disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321(b)(1).


ORDER

For the period from November 14, 2005 through June 8, 2008, entitlement to a rating in excess of 30 percent is denied for a right knee disability, status post meniscectomy and excision of a Baker's cyst.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


